In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                        No. 07-19-00002-CR


                            CONNELY BRADLEY, JR., APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 137th District Court
                                  Lubbock County, Texas
      Trial Court No. 2016-410,149, Honorable John J. “Trey” McClendon III, Presiding

                                         January 24, 2019

                                MEMORANDUM OPINION
                        Before CAMPBELL and PIRTLE and PARKER, JJ.


       Pursuant to a plea bargain agreement, appellant Connely Bradley, Jr., was

convicted of aggravated assault with a deadly weapon1 and sentenced to twelve years’

confinement. Appellant has filed a notice of appeal, proceeding pro se, challenging his

conviction. We dismiss the appeal for want of jurisdiction and because appellant has no

right of appeal.




       1   TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011).
       The timely filing of a written notice of appeal is a jurisdictional prerequisite to

hearing an appeal. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In a

criminal case, the notice of appeal must be filed within thirty days after sentence is

imposed or within ninety days after sentence is imposed if the defendant timely files a

motion for new trial. TEX. R. APP. P. 26.2(a). If a notice of appeal is not timely filed, we

have no option but to dismiss the appeal for want of jurisdiction. Castillo, 369 S.W.3d at

198. We have no authority to invoke appellate rule 2 to enlarge the time in which to file

a notice of appeal. TEX. R. APP. P. 2; Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim.

App. 1998).


       Appellant was sentenced on August 17, 2017. Because no motion for new trial

was filed, his notice of appeal was due within thirty days, by September 18, 2017. See

TEX. R. APP. P. 26.2(a)(1), 4.1(a). Appellant did not file a notice of appeal until December

27, 2018.     Accordingly, his untimely filed notice of appeal prevents this Court from

acquiring jurisdiction over the appeal.


       Furthermore, the Trial Court’s Certification of the Defendant’s Right to Appeal

certifies that this is a plea-bargain case from which appellant has no right of appeal and

that appellant has waived the right of appeal. We are required by appellate rule 25.2(d)

to dismiss an appeal “if a certification that shows the defendant has the right of appeal

has not been made part of the record.” TEX. R. APP. P. 25.2(d).


       By letter dated January 4, 2019, this Court notified appellant of the consequences

of the late notice of appeal and the trial court’s certification and invited him to demonstrate




                                              2
other grounds for continuing the appeal. Appellant has filed a response but has not

established good cause for continuing this appeal.


       Accordingly, we dismiss the appeal for want of jurisdiction and based on the trial

court’s certification.


                                                Per Curiam


Do not publish.




                                            3